COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-14-00242-CV


Kevin Khorrami                           §   From the 236th District Court

                                         §   of Tarrant County (236-272081-14)
v.
                                         §   October 16, 2014

Jose Torres                              §   Per Curiam

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that Kevin Khorrami shall pay all costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM